                      Case 18-16248-MAM         Doc 292     Filed 12/23/20    Page 1 of 3




         ORDERED in the Southern District of Florida on December 23, 2020.




                                                            Mindy A. Mora, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________


                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION
                                        www.flsb.uscourts.gov

        In re:                                                     Case No. 18-16248-BKC-MAM
                                                                   Chapter 7
        CHANCE & ANTHEM, LLC

                 Debtor.
                                                /

                                 ORDER GRANTING
           CHAPTER 7 TRUSTEE ROBERT C. FURR’S OMNIBUS MOTION TO APPROVE
              SETTLEMENT AND COMPROMISE WITH (I) SISKIND ADVERSARY
                DEFENDANTS (ADV. CASE NO. 19-01298); AND (II) ADVANCED
                         AVIONICS, LLC (ADV. CASE NO. 19-0301)

                 THIS MATTER came before the Court on Tuesday, December 15, 2020 at 10:00 a.m. on

        the Omnibus Motion to Approve Settlement and Compromise with (I) Adversary Defendants (i)

        Jeffrey Siskind (“Siskind”); (ii) Tanya Siskind (“T. Siskind”); (iii) Siskind Legal Services, LLC

        (“Siskind Legal”); (iv) Second Siskind Family Trust (“Siskind Trust”); (v) CannaMed

        Pharmaceuticals; LLC (“CannaMed”); (vi) Sovereign Gaming & Entertainment, LLC

        (“Sovereign”); (vii) Florida’s Association of Community Banks and Credit Unions, Inc.
                   Case 18-16248-MAM              Doc 292        Filed 12/23/20        Page 2 of 3




(“FLACC”); and (viii) Sympatico Equine Rescue, Inc., a Florida Corporation (“Sympatico,” and

collectively, the “Siskind Parties”); and (II) Advanced Avionics, LLC (“Advanced”) [ECF No.

277]1(the “Motion”) filed by Robert C. Furr (the “Trustee”), not individually but as Chapter 7

Trustee of the bankruptcy estate of the Debtor Chance & Anthem, LLC (the “Debtor”). The

Court, having noted that the Motion was served on all creditors and parties in interest pursuant to

Local Rule 9013-1(D) and that no objection to the Motion was filed2 but having considered the

arguments in opposition to the Motion raised by Siskind, and having found pursuant to Fed. R.

Bankr. P. 9019 that the settlement reflected in the Motion is reasonable and in the best interests

of all creditors and the estate, and being otherwise fully advised in the premises, it is

           ORDERED, as follows:

           1.       The Motion is GRANTED.

           2.       The terms of the Settlement Agreements attached as Exhibits “A” and “B” to the

Motion are approved and incorporated by reference as fully set forth herein.

           3.       On or before January 11, 2021, the Siskind Parties shall tender to the Trustee the

Settlement Amount ($25,000) as provided for in paragraph 2 of the Siskind Settlement.

           4.       The Bankruptcy Court’s September 11, 2019 Order Granting Motion for

Preliminary Injunction [Adv. No. 19-01298-BKC-MAM-A, ECF No. 25] is VACATED.

           5.       The Trustee and the Settling Parties are authorized and directed to take any and all

actions and execute any and all documents necessary to effectuate the terms of the settlement

agreement.

           6.       The Court retains jurisdiction to enforce the terms of the settlement agreement.




1
    Capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Motion.


                                                            2
                Case 18-16248-MAM            Doc 292      Filed 12/23/20       Page 3 of 3




                                                   ###

Submitted by:
Jesus M. Suarez, Esq.
Genovese Joblove & Battista, P.A.
100 S.E. Second Street, 44th Floor
Miami, Florida 33131
Tel.: (305) 349-2300
Fax: (305) 349-2310
Email: jsuarez@gjb-law.com

Copy to:
Jesus M. Suarez, Esq. [Attorney Suarez is hereby directed to furnished a conformed copy hereof to all
parties in interest immediately upon receipt and file a certificate of service with the court.]




2
  To the extent the Objection [ECF No. 288] filed by Jeffrey Siskind to the Trustee’s Motion to Substantively
Consolidate Non-Debtors Sovereign, FLACC and Sympatico [ECF No. 280] is an objection to the Motion, it was
considered by the Court and, for the reasons stated on the record, overruled as set forth herein.


                                                     3
